Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/896,656 filed on 06/09/2020 in which claims 1-10 are pending in the application, all of which are ready for examination by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2019-138087, filed on 07/26/19. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4-7, 9 are objected to because of the following informalities:  
Claim 4 is objected because claim recites “An edge server that collects data at a predetermined cycle from a device connected to the edge server on the basis of the standard data format set by the data format preparing device according to claim 1” but the independent claim 1 recites “A data format preparing device…”. Appropriate corrections are required for consistency of the claimed limitations and the remaining dependent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre- AIA  the applicant regards as the invention.
Claims 1 and 10 recite the limitation "the type". There is insufficient antecedent basis for this limitation in the claims.
The remaining claims are rejected being dependent on the rejected claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

In claim 1, a “device” is being recited; however, the device comprises a control unit, a storage unit, a data dictionary storage unit, a data format storage unit, a data 
35 U.S.C. 112, sixth paragraph or 35 U.S.C. 112(f) (Remarks)
Absence of the word “means” (or “step for’) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. In this case, the system claim 1 recites “a control unit, a storage unit, a data dictionary storage unit, a data format storage unit, a data format setting unit, a data format examining unit, and a data format registering unit” with functional language creates a rebuttable presumption that the claim element is to be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2013/0254416; hereinafter “Abraham”) in view of Brisebois et al. (U.S. Patent 9,779,260; hereinafter “Brisebois”).

As per claim 1, Abraham discloses a data format preparing device that sets a standard data format in which an edge server is to receive data collectable from a device connected to the edge server, the data format preparing device comprising: (See Figs. 1-2, paras. 19-23 and 26-28, wherein data collection and conversion tool is disclosed; as taught by Abraham.)
a control unit; and a storage unit, (See Figs. 1-2, paras. 31 and 49, wherein controlling and storing of data and data format are disclosed; as taught by Abraham.)
the storage unit comprising: a data dictionary storage unit that stores metadata containing the type of a device connectable to an arbitrary edge server and at least the type and unit of data collectable from the device for each type of the device; (See Fig. 4, paras. 22-24 and 31, wherein metadata are disclosed; as taught by Abraham.)
and a data format storage unit that stores a standard data format used for receiving data collectable from the device connected to the arbitrary edge server, (See para. 9, wherein data format in which “for each of a plurality of channels at a well site, on at least one server computer, converting channel data from a source data format to a common data format in real-time as the channel data is generated” is disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
(See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
However, Abraham fails to disclose a data format examining unit that examines a format in the standard data format set by the data format setting unit; and a data format registering unit that registers the standard data format examined by the data format examining unit with the data format storage unit.
On the other hand, Brisebois teaches a data format examining unit that examines a format in the standard data format set by the data format setting unit; (See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
and a data format registering unit that registers the standard data format examined by the data format examining unit with the data format storage unit. (See col. 5, ll 33-64, wherein functions of data collection system of defining data format and data classification system in classifying and storing data are disclosed, also See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Brisebois teachings in the Abraham system. Skilled artisan would have been motivated to incorporate a method for managing, controlling a plurality of data-access credentials 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses wherein the data format preparing device is communicably connected to a terminal, (See Fig. 2, paras. 20-22 and 26-28, wherein data collection system that stores the channel data on the data store and component view of the data collection system are disclosed; as taught by Abraham.)
and the data format setting unit sets the standard data format by providing a setting screen to the terminal for causing the terminal to set the standard data format. (See Fig. 2, paras. 20-22 and 26-28, wherein component view of the data collection system and the system storing channel data on the data store in a common data format are disclosed; as taught by Abraham.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses wherein the data format preparing device is communicably connected to the device, (See Fig. 2, paras. 20-22 and 26-28, wherein component view of the data collection system is disclosed; as taught by Abraham.)
and the control unit updates the metadata and stores the updated metadata into the data dictionary storage unit on the basis of notification from the device notifying update information corresponding to the type of the device in the metadata already stored in the data dictionary storage unit. (See paras. 18, 22-23, wherein storing metadata are disclosed, also See paras. 31-32, 37, wherein replication engine features in changed are disclosed; as taught by Abraham.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses the edge server comprising: a control unit, the control unit comprising a data receiving unit that receives data collectable from the device at the predetermined cycle as a data string conforming to the type and unit of data defined in the standard data format. (See Figs. 1-2, paras. 31 and 49, wherein controlling and storing of data and data format are disclosed, also See para. 23, wherein type of information received are disclosed, also See para. 9, wherein data format in which “for each of a plurality of channels at a well site, on at least one server computer, converting channel data from a source data format to a common data format in real-time as the channel data is generated” is disclosed; as taught by Abraham.)

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses a database, wherein the control  (See paras. 18, 23 and 49, wherein a database that implements a common data format is disclosed; as taught by Abraham.)

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses wherein the control unit further comprises a database referring unit, on the basis of the standard data format, the database referring unit referring to data in the database about a designated device stored in the database and collected from the designated device. (See Figs. 1-2, paras. 19-21 and 26-, wherein data collection system features are disclosed; as taught by Abraham.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses wherein the data receiving unit converts the data received from the device to the data string based on the standard data format via the standard data format set by the converter setting unit. (See Fig. 4, paras. 20 and 42, wherein converting data from a common data format is disclosed; as taught by Abraham.)

As per claim 9, the rejection of claim 6 is hereby incorporated by reference, the combination of Abraham and Brisebois further discloses wherein the database referring unit is configured as a function of the control unit by causing the edge server to execute (See Fig. 2, paras. 26-28 and 34, wherein API is disclosed; as taught by Abraham.)

As per claim 10, Abraham discloses a data format preparing method executed by a computer comprising: a data dictionary storage unit that stores metadata containing the type of a device connectable to an arbitrary edge server and at least the type and unit of data collectable from the device for each type of the device; and a data format storage unit, the method comprising: a data format setting step of setting a standard data format for the edge server used for receiving data collectable from the device connected to the edge server on the basis of the metadata corresponding to the type of the device stored in the data dictionary storage unit; (See Figs. 1-2, paras. 19-23 and 26-28, wherein data collection and conversion tool is disclosed, also See paras. 31 and 49, wherein controlling and storing of data and data format are disclosed, also See Fig. 4, paras. 22-24 and 31, wherein metadata are disclosed; as taught by Abraham.)
a data format examining step of examining a format in the standard data format set in the data format setting step; (See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
However, Abraham fails to disclose a data format registering step of registering the standard data format examined in the data format examining step with the data format storage unit.
(See col. 5, ll 33-64, wherein functions of data collection system of defining data format and data classification system in classifying and storing data are disclosed, also See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Brisebois teachings in the Abraham system. Skilled artisan would have been motivated to incorporate a method for managing, controlling a plurality of data-access credentials and accessing data from a plurality of sources in a plurality of data formats taught by Brisebois in the Abraham system for storing and retrieving channel data.  In addition, both of the references (Abraham and Brisebois) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2013/0254416; hereinafter “Abraham”) in view of Brisebois et al. (U.S. Patent 9,779,260; hereinafter “Brisebois”) and further in view Killcommons et al. (U.S. PGPub 2002/0184325; hereinafter “Killcommons”).


claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Abraham and Brisebois fails to disclose wherein the database storing unit is further configured to encrypt data received from the device at a cycle of the receipt and store the encrypted data into the database, and the database referring unit is further configured to decrypt the encrypted data in the database collected from the device and input the decrypted data from the database.
On the other hand, Killcommons teaches wherein the database storing unit is further configured to encrypt data received from the device at a cycle of the receipt and store the encrypted data into the database, (See paras. 51 and 55, wherein encrypted data is disclosed; as taught by Killcommons.)
and the database referring unit is further configured to decrypt the encrypted data in the database collected from the device and input the decrypted data from the database. (See paras. 51 and 55, wherein encrypted data is disclosed, also See paras. 21-23 and 70, wherein decrypting data is disclosed; as taught by Killcommons.)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Killcommons teachings in the combination of Abraham and Brisebois system. Skilled artisan would have been motivated to incorporate a method for transferring of information taught by Killcommons in the combination of Abraham and Brisebois system for storing and retrieving channel data.  In addition, both of the references (Abraham and Brisebois) teach features that are directed to analogous art and they are directed to the same field 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Erhard et al. (U.S. PGPub 2010/0023550) discloses system for handling meta data for describing one or more resources and a method of handling meta data for describing one or more resources.
2) Inturi et al. (U.S. PGPub 2015/0278335) discloses support for schema evolution in a multi-node peer-to-peer replication environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153